DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (2017/0108627).

Regarding claim 1, Chou discloses a lens module (Figure 12, 30, lens module), comprising: a lens barrel (1000, barrel) comprising a first barrel wall having a first inner diameter (portion of barrel adjacent to the periphery of 1040, fourth lens element), a second barrel wall having a second inner diameter (portion barrel adjacent to the periphery of 1050, fifth lens element) and a connecting wall connecting the first barrel wall with the second barrel wall (stepped portion of barrel connecting the two barrel walls), the first inner diameter being smaller than the second inner diameter (Figure 12); and a set of lenses received in the lens barrel (1010, first lens element, 1020, second lens element, 1030, third lens element, 1040, fourth lens element, 1050, fifth lens element), the set of lenses comprising a lens surrounded by the second barrel wall (1050, fifth lens element), wherein the lens comprises a thinned edge portion (periphery portion of 1050, fifth lens element) and a light shading structure (at least 1042, sixth optical element; [0100] teaches 1042, sixth optical element, is a light blocking element) sandwiched between the thinned edge portion and the connecting wall (Figure 10).

Regarding claim 2, Chou discloses the lens module according to claim 1, wherein the thinned edge portion comprises a horizontal surface abutting against the light shading structure (surface of 1050, fifth lens element, that abuts 1042, sixth optical element, and 1043, seventh optical element), and a light extinction oblique surface connected to the horizontal surface (portion of 1050, fifth lens element, that transitions from the central imaging portion to the periphery portion), the light extinction oblique surface extending obliquely from the horizontal surface towards an optical axis and towards an object side (Figure 12 depicts 1050, fifth lens element, includes an oblique surface extending from the horizontal surface towards an optical axis and towards an object side under 1043, seventh optical element).

Regarding claim 3, Chou discloses the lens module as described in claim 2, wherein the light extinction oblique surface is spaced apart from the light shading structure (Figure 12).

Regarding claim 4, Chou discloses the lens module as described in claim 1, wherein the light shading structure is a light shading plate (1042, sixth optical element; [0100] teaches 1042, sixth optical element, is a light blocking sheet).

Regarding claim 5, Chou discloses the lens module as described in claim 1, wherein the light shading structure comprises a light shading sheet (1042, sixth optical element; [0100] teaches 1042, sixth optical element, is a light blocking sheet) and a light shading plate (1041, fifth optical element; [0100] teaches 1041, fifth optical element, is a light blocking sheet), the light shading sheet being sandwiched between the connecting wall and the light shading plate (Figure 12).

Regarding claim 6, Chou discloses the lens module as described in claim 5, wherein an end of the light shading sheet close to an optical axis is closer to the optical axis than an end of the light shading plate close to the optical axis (Figure 12 depicts 1041, fifth optical element, extends more towards the optical axis than 1042, sixth optical element).

Regarding claim 7, Chou discloses the lens module as described in claim 1, wherein the set of lenses further comprises a lens surrounded by the first barrel wall (1040, fourth lens element).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872